Argued October 9, 1935.
The judges of this court, who heard this case, are all of the opinion that the clear preponderance of the evidence required a verdict, or finding, for the defendant. It establishes to our satisfaction that the plaintiff carelessly ran his automobile, an hour or two after midnight, into the side of a slowly moving freight train and, in consequence, was not entitled to recover any damages from the defendant. See Wink v. Western Maryland Ry. Co., 116 Pa. Super. 374, 176 A. 760.
But we are not the triers of fact, and there was evidence — however unlikely or untruthful it appears to us — which, if believed, would justify the judgment appealed from. The trial judge, sitting without a jury, evidently believed it, and however reluctant we are to do so, we have no recourse but to affirm the judgment.
Judgment affirmed. *Page 377